Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment filed 4/12/2022. 

Terminal Disclaimer
The terminal disclaimers filed on 4/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,104,918, US Patent 11,118,195, and US Patent 11,118,196, have been reviewed and is accepted.  The terminal disclaimer has been recorded.

	
3. 	The following is an Examiner’s statement of reasons for allowance: 
In regard to claim 1 and its dependents, the prior art does not teach or fairly suggest an in vitro method for modifying a stem cell comprising a RNA-guided nuclease, a guide RNA, and a vector for targeting a HLA-E transgene to the TXNIP locus comprising left and right homology arms consisting of the 800 nucleotide sequence of SEQ ID NOs:25 and 32, respectively.
In regard to claim 21 and its dependents, the prior art does not teach or fairly suggest a HLA-E trimer transgene comprising the nucleic acid sequence of SEQ ID NO:55. Although Russell et al. (2014/0134195, see IDS filed 11/21/201) disclose the protein sequence of the HLA-E trimer (see SCORE report of 5/02/2022, rapm.file, result #4), they are silent to the codon optimized nucleic acid sequence of SEQ ID NO:55. Specifically, the closest prior art of Crew et al., (Mol Immuno, 2005, 42:1205-1214, prior art of record) teaches a HLA-E trimer comprising a nucleic acid sequence 95.7% identical to SEQ ID NO:55 (see SCORE report of 1/04/2022, rge.file, result #1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. 	Claims 1-11, 14-30 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633